                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Randy Jackson, Jr.,

        Plaintiff,

v.                                           Case No. 19-10114

Lt. Kern, et al.,                            Sean F. Cox
                                             United States District Court Judge
      Defendants.
______________________________/

                                  ORDER ADOPTING
                       4/15/19 REPORT AND RECOMMENDATION

        Acting pro se, Plaintiff filed this action on January 11, 2019. The action was assigned to

Magistrate Judge Patricia T. Morris for all pretrial proceedings.

        On April 15, 2019, the magistrate judge issued a Report and Recommendation (“R&R”),

wherein she recommends that the Court: 1) deny a motion to transfer filed by Defendants Kern

and Rimmer; and 2) grant a motion for more definite statement filed by Defendants Kern and

Rimmer.

        Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a magistrate judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written objection has been made.” Id.

        The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the April 15, 2019 R&R and


                                                 1
ORDERS that: 1) the motion to transfer filed by Defendants Kern and Rimmer is DENIED; and

2) the motion for more definite statement filed by Defendants Kern and Rimmer is GRANTED.

       IT IS FURTHER ORDERED that, no later than May 28, 2019, Plaintiff shall file a

legible copy of the current complaint in this matter. As explained by the magistrate judge, this

order “is not an invitation to amend the complaint,” and Plaintiff must file “a legible copy of the

exact same complaint he previously filed” in this matter. (R&R at 14).

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: May 10, 2019




                                                 2
